EXHIBIT 10.4


TRADEMARK SECURITY AGREEMENT


AGREEMENT made December 12, 2011, between GREEN EARTH TECHNOLOGIES, INC., a
Delaware corporation with an office located at 1136 Celebration Boulevard,
Celebration, Florida 34747 (the “Borrower”); and [            ], AS AGENT for
the holders of the Company’s 6% Secured Convertible Debentures due December 31,
2014 in the original aggregate principal amount of up to $7,500,000
(collectively, the “Debentures”) signatory hereto, their endorsees, transferees,
successors and assigns (collectively, the “Lender”).


Recitals


A.           The Lender has extended a  convertible loan facility in an amount
of up to $7,500,000 (the “Convertible Loan”) to the Borrower as evidenced by the
6% Convertible Debenture dated December 12, 2011 (the “Debenture”) from the
Borrower to the Lender and all other documents executed in connection therewith
(including the Debenture, collectively, the “Convertible Loan Documents”).


B.           The Borrower agrees that (i) payment of the Convertible Loan and
(ii) performance of all of the other obligations of the Borrower to the Lender
pursuant to the Convertible Loan Documents (collectively, the “Obligations”) are
to be secured by, among other things, the security interests created hereby.


Agreement


In consideration of the Recitals, which are incorporated by reference, other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, and the terms and conditions contained herein, the parties,
intending to be bound legally, agree as follows:


i)           Grant of Security Interest.  To secure payment and performance of
the Obligations, the Borrower pledges, assigns and grants to the Lender a
continuing security interest in and lien on:


(a)           all of the Borrower’s trademarks, the United States and foreign
country registrations therefor, if any, and the goodwill and other rights
associated therewith (including but not limited to, those listed on the attached
Schedule “A”), whether or not the same are registered with any governmental
entity (collectively, the “Trademarks”),


 
(b)
all common law rights to the Trademarks,



(c)           the right to sue in the Lender’s own name or joined with the
Borrower, for past, present or future infringements thereof,


 
(d)
all reissues, renewals and extensions thereof,

 
 
1

--------------------------------------------------------------------------------

 
 
 
(e)
all rights corresponding to any of the foregoing throughout the world,



 
(f)
all whether now existing or hereafter arising,



(g)           all rights and interest of the Borrower pursuant to licensing or
other contracts with third parties in favor of the Borrower pertaining to the
Trademarks, to the extent permitted by such licensing or other contracts and, if
not so permitted, then only with the consent of such third parties, and


(h)           all proceeds of any of the foregoing, including, without
limitation, license royalties and proceeds of infringement suits (collectively,
including the Trademarks, the “Collateral”).


Without limiting the generality of the foregoing, the Borrower further grants,
assigns and conveys to the Lender an exclusive license under and to the
Collateral for the purpose of enforcing all of the Lender’s rights and remedies
under this Agreement and the Convertible Loan Documents.  Any right to sue shall
be discretionary and not an obligation of the Lender.


ii)           Covenants and Warranties of the Borrower.  The Borrower covenants
and warrants that:


(i)           a true and complete list of all Trademarks and Trademark
applications owned by the Borrower is set forth in Schedule “A”;


(ii)           the Trademarks are subsisting and have not been adjudged invalid
or unenforceable, in whole or in part;


(iii)           to the best of the Borrower’s knowledge, each of the Trademarks
is valid and enforceable;


(iv)           the Borrower is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the Trademarks, free
and clear of any liens, security interests, or to the best of the Borrower’s
knowledge, infringements of any nature whatsoever;


(v)           the Borrower is not aware of any claim by any third party against
any of the Collateral, including without limitation, claims that the Collateral
is invalid or unenforceable or infringes on the rights of others;


 
2

--------------------------------------------------------------------------------

 
 
(vi)           the Borrower has the unqualified right to enter into this
Agreement and perform its terms;


(vii)           the Borrower shall not permit or suffer to exist any lien or
security interest upon the Collateral, except for the security interest granted
herein;


(viii)           the Borrower will warrant and defend the title to the
Collateral and the lien of the Lender therein against all claims of all persons;


(ix)           upon making the filings referred to below, the Lender will have a
valid and perfected security interest under the laws of the United States and
the states enumerated below with respect to so much of the Collateral as is
subject to perfection of security interests under such laws;


(x)           except for the filing of a financing statement with the Secretary
of State of the state of Delaware under the Uniform Commercial Code and the
filing with the United States Patent and Trademark Office, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (i) the grant by the Borrower of
the security interest granted hereby, (ii) the delivery or performance by the
Borrower of this Agreement, or (iii) the perfection of or the exercise by the
Lender of its rights and remedies hereunder in any state or the United States of
America;


(xi)           the Borrower will maintain and preserve such lien so long as this
Agreement shall remain in full force and effect; and


(xii)           until the Obligations have been satisfied in full, the Borrower
will not enter into any agreement which is inconsistent with this Agreement.


iii)           Additional Trademarks.  If, before the Obligations shall have
been satisfied in full, the Borrower shall obtain rights to any new Trademarks,
whether or not the same are registered with any governmental entity or become
entitled to the benefit of any Trademark application or any reissue, renewal or
extension of any Trademark, the Borrower shall give to the Lender prompt notice
thereof in writing and the provisions of this Agreement shall apply thereto.


iv)           Modifications. The Borrower authorizes the Lender to modify this
Agreement by amending Schedule “A” to include any renewals, extensions or
additions to any Trademark utilized by the Borrower or applied for or obtained
hereafter and any renewals, extensions, or additions thereto and any
improvements thereon.


v)           Trademark Applications, Trademark Maintenance.  The Borrower shall,
in accordance with its best business judgment (a) diligently prosecute all
Trademark applications now or hereafter included in the Trademarks, and (b)
maintain in effect all Trademarks now or hereafter included in the Trademarks;
provided that the Borrower, upon written notice to the Lender, shall have the
right, in the exercise of its reasonable business judgment, to discontinue the
prosecution of any Trademark application and/or permit any Trademark to lapse
for failure to pay a maintenance fee when due.


vi)           Events of Default.  An Event of Default shall mean (i) failure of
the Borrower to fully comply with any of the terms contained herein, or (ii) the
occurrence of any Event of Default under any of the other Convertible Loan
Documents, as such term is defined therein, which definition is incorporated
herein by reference.


 
3

--------------------------------------------------------------------------------

 
 
vii)           Remedies. If one or more Events of Default shall have occurred,
the Lender shall have, in addition to all other rights and remedies given it by
this Agreement and the Convertible Loan Documents, those allowed by law and the
rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Collateral may be located.  All of the
Lender’s rights and remedies with respect to the Collateral, whether established
hereby or by the Loan Documents, or by any other agreements or by law shall be
cumulative and may be exercised singularly or concurrently.


viii)           Additional Rights of the Lender.  After the occurrence of an
Event of Default, the Lender shall have the right, but shall not be obligated,
to bring suit in its own name to enforce its rights in the Collateral and any
license thereunder, in which event the Borrower shall at the request of the
Lender do all lawful acts and execute all proper documents required by the
Lender in aid of such enforcement and the Borrower shall promptly, upon demand,
reimburse and indemnify the Lender for all costs and expenses reasonably
incurred by the Lender in the exercise of its rights under this Agreement
including, but not limited to, attorneys’ fees.


ix)           No Waiver. No failure on the part of the Lender to exercise, and
no delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, and any single or partial exercise by the Lender of any right,
remedy or power hereunder shall not preclude any other or future exercise of any
other right, remedy or power.  Each and every right, remedy and power granted to
the Lender or allowed it by law or other agreement, shall be cumulative and not
exclusive the one of any other, and may be exercised by the Lender from
time-to-time.


x)           Further Assurances; Filing.  The Borrower agrees to deliver to the
Lender Uniform Commercial Code financing statements and such other documents,
instruments, and supplemental security agreements as the Lender may deem
necessary, proper or desirable in obtaining the benefits of this Agreement.  In
the event the Borrower does not provide the Lender with such statements within
five (5) days after the same are requested, the Borrower authorizes the Lender
to effect any filing or recording of any such financing statement or statements
relating to the Collateral or amendments thereto, and appoints the Lender as its
attorney-in-fact to perform all other acts which the Lender deems appropriate to
perfect and continue the security interest in, and to protect and preserve, the
Collateral.


xi)           Expenses. The Borrower agrees that all costs and expenses,
including reasonable attorneys’ fees and expenses for legal services of every
kind of, or incidental to, the filing or recording of any documents, including
all taxes in connection therewith, in public offices, the payment or discharge
of any taxes, custody, care, management, sale or collection of, or realization
upon, any of the Collateral or in any way relating to the enforcement or
protection of the rights of the Lender, or in defending or prosecution any
actions or proceedings arising or related to the Collateral, shall all be borne
and paid by the Borrower within five (5) days of demand by the Lender and if not
paid within such time shall become part of the Obligations secured hereby.  The
Lender may at any time apply to the payment of all such costs and expenses all
moneys of the Borrower or other proceeds arising from the possession or
disposition of the Collateral.


xii)           Notices. All notices, requests, approvals, demands and other
communications given or made in connection with the terms and provisions of this
Agreement shall be deemed to have been given or made when sent in accordance
with the provisions of the Loan Agreement.


xiii)           Successors.  All the provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto.


 
4

--------------------------------------------------------------------------------

 
 
xiv)           Termination.  Upon the performance of all the Obligations and the
termination of the Loan, the Lender shall execute and deliver to the Borrower,
at the Borrower’s sole cost and expense, any deeds, assignments or other
instruments as may be reasonably necessary to revest in the Borrower full title
to the Collateral.  The Borrower shall be responsible for all filing costs and
fees for any such deeds, assignments or other instruments.


xv)           Severability.   The provisions of this Agreement are severable,
and if any clause or provision shall be held invalid and unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.


xvi)           Modification.  Except as set forth in Section 4 above, this
Agreement is subject to modification only by a writing signed by the parties
hereto.


xvii)           Law.  The validity and interpretation of this Agreement and the
rights and obligations of the parties shall be governed by and construed in
accordance with the laws of the State of Connecticut and the Borrower
irrevocably consents to the jurisdiction of the courts of the State of
Connecticut and of any federal court located therein in connection with any
actions or proceedings arising out of or related to this Agreement.


xviii)           Jury Trial Waiver.  THE BORROWER WAIVES TRIAL BY JURY IN ANY
COURT AND IN ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION
WITH OR IN ANY WAY RELATED TO THE FINANCING TRANSACTIONS OF WHICH THIS AGREEMENT
IS A PART OR THE ENFORCEMENT OF ANY OF THE LENDER’S RIGHTS AND REMEDIES.  THE
BORROWER ACKNOWLEDGES THAT IT MAKES THIS WAIVER KNOWINGLY, VOLUNTARILY, WITHOUT
DURESS AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS
WAIVER WITH ITS ATTORNEYS.


[signature page to follow]
 
 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Agreement on December 12,
2011.
 

    GREEN EARTH TECHNOLOGIES, INC.            
 
 
By:
        Name:          Title:                                                   
      [                      ], as Agent for the holders of the Company’s 6%
Secured Convertible Debentures due December 31, 2014 in the originalaggregate
principal amount of up to $7,500,000  



 
6

--------------------------------------------------------------------------------

 